DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1, 3, 9-10, 12, 19, 27, 32-34, 36-37 are pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3, 27, 32 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US# 2018/0007574 hereinafter referred to as Park) in view of Lee et al. (US# 2018/0262937 hereinafter referred to as Lee) and Da Silva et al. (US# 2020/0037332 hereinafter referred to as Da Silva).

	RE Claim 1, Park discloses a radio link monitoring method for a User Equipment (UE) (See Park FIG 8, [0009] - UE), comprising: 
	receiving configuration information of a reference signal for a radio link monitoring operation (See Park Summary; [0402] – receiving configuration information for reference signal), wherein the configuration information comprises configured reference signal or reconfigured reference signal, and/or, radio link monitoring parameter of the configured reference signal or radio link monitoring parameter of the reconfigured reference signal (See Park Summary; [0396], [0402], [521] – receiving configuration information for reference signal as well as parameters for RLM); and 
	performing the radio link monitoring operation in accordance with the configuration information (See Park [0009], [0223]-[0224] – performing RLM based on configuration information),
	wherein when the configuration information comprises the configured reference signal, or, the configured reference signal and the radio link monitoring parameter of the reconfigured reference signal (See Park Summary; [0396], [0402], [521] – receiving configuration information for reference signal as well as parameters for RLM), the performing the radio link monitoring operation in accordance with the configuration information comprises: 
	upon the receipt of the configuration information, maintaining all of or parts of enabled counting units (See Park [0012], [0021], [0313], [0510], [0512], [0521] – counting units “maintained”), and performing the radio link monitoring operation in accordance with the reconfigured reference signal and/or the radio link monitoring parameter of the reconfigured reference signal (See Park [0012], [0021], [0313], [0510], [0512], [0521] – configuration used to set parameters (i.e. thresholds etc…) used for RLM (i.e. radio link failure)), wherein the counting units comprise a radio link in-sync counter, a radio link out- of-sync counter and a radio link failure timer (See Park [0012], [0021], [0313], [0510], [0512], [0521] – in-sync & out-of-sync counters as well as RLF timer).
	Park does not specifically disclose upon the receipt of the configuration information, resetting all of or parts of enabled counting units; or
	wherein the reconfigured reference signal comprises: 
	a second reference signal for changing a first reference signal of a first type reference signals to the second reference signal of the first type reference signals.
	However, Lee teaches of upon the receipt of the configuration information, resetting all of or parts of enabled counting units (See Lee [0058], [0068] – upon decoding downlink control channel resetting RLM counter).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the radio link monitoring system, as disclosed in Park, comprising upon the receipt of the configuration information, resetting all of or parts of enabled counting units, as taught in Lee. One is motivated as such in order to improve radio link monitoring efficiency (See Lee Background; Summary).
	Park, modified by Lee, does not specifically disclose 
	wherein the reconfigured reference signal comprises: 
	a second reference signal for changing a first reference signal of a first type reference signals to the second reference signal of the first type reference signals.
	However, Da Silva teaches of wherein the reconfigured reference signal comprises: 
	a second reference signal for changing a first reference signal of a first type reference signals to the second reference signal of the first type reference signals (See Da Silva FIG 14; abstract; [0107], [0114] – changing reference signal to perform RLM comprising different reference signals; the one or more reference signals can be one or more reference signals of the first type).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the radio link monitoring system, as disclosed in Park, modified by Lee, wherein the reconfigured reference signal comprises: 
	a second reference signal for changing a first reference signal of a first type reference signals to the second reference signal of the first type reference signals, as taught in Da Silva. One is motivated as such in order to improve RLM accuracy (See Da Silva [0028]).

	RE Claim 3, Park, modified by Lee and Da Silva, discloses a method, as set forth in claim 1 above, wherein the radio link monitoring parameter of the reconfigured reference signal comprises: 
	at least one of respective reconfigured thresholds corresponding to the radio link in-sync counter, the radio link out-of-sync counter and the radio link failure timer (See Park [0012], [0021], [0313], [0510], [0512], [0521] – configuration used to set parameters (i.e. thresholds etc…) used for RLM (i.e. radio link failure)).

	RE Claim 27, Park, modified by Lee and Da Silva, discloses a UE, comprising a memory, a processor, and a computer program stored in the memory and executed by the processor, wherein the processor is configured to execute the computer program to implement the radio link monitoring method according to claim 1 (See Claim 1 above).

	RE Claim 32, Park, modified by Lee and Da Silva, discloses a UE, as set forth in claim 27 above, wherein the radio link monitoring parameter of the reconfigured reference signal comprises: 
	at least one of respective reconfigured thresholds corresponding to the radio link in-sync counter, the radio link out-of-sync counter and the radio link failure timer (See Park [0012], [0021], [0313], [0510], [0512], [0521] – configuration used to set parameters (i.e. thresholds etc…) used for RLM (i.e. radio link failure)).


Allowable Subject Matter
Claims 9-10, 12, 19, 33-34, 36-37 are allowed.
The following is an examiner’s statement of reasons for allowance: Prior art teaches of determining radio link failure based on multiple types of reference signals as well as maintaining out-of-sync counters (See Da Silva, Deenoo). However, prior art does not specifically disclose, nor would it have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine to produce, “receiving configuration information of a reference signal for a radio link monitoring operation, 
	wherein the configuration information comprises indication information indicating two types of reference signals for the radio link monitoring operation; and 
	performing the radio link monitoring operation in accordance with the two types of reference signals indicated in the configuration information, 
	wherein the performing the radio link monitoring operation in accordance with the two types of reference signals indicated in the configuration information comprises: 
	setting a respective radio link in-sync counter, a respective radio link out-of-sync counter and a respective radio link failure timer with respect to each of the two types of reference signals; and 
	enabling the radio link in-sync counter or the radio link out-of-sync counter corresponding to each type of reference signals to perform a counting operation in accordance with a link in-sync indication or a link out-of-sync indication monitored on each type of reference signals, 
	wherein when count values of radio link out-of-sync counters corresponding to the two types of reference signals each reach a corresponding threshold, determining that there is a radio link failure”, as claimed (claim 9, emphasis added).

	In addition, prior art does not specifically disclose, nor would it have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine to produce, “receiving a deactivation command for a pre-configured first reference signal when performing a radio link monitoring operation in accordance with the pre-configured first reference signal; and executing or omitting the deactivation command in accordance with a configuration parameter indicating whether the first reference signal is allowed to be deactivated, wherein the executing or omitting the deactivation command in accordance with whether the first reference signal is allowed to be deactivated comprises: when the pre-configured first reference signal is allowed to be deactivated, enabling the UE to switch to perform the radio link monitoring operation on a second reference signal; and when the pre-configured first reference signal is not allowed to be deactivated, enabling the UE to omit the deactivation command and continue to perform the radio link monitoring operation on the first reference signal, wherein the enabling the UE to switch to perform the radio link monitoring operation on the second reference signal when the pre-configured first reference signal is allowed to be deactivated comprises: Page 4 of 13Application No. 16/636,631 Attorney Docket Number C4201.10028US01Responsive to Office Action dated December 13, 2021when the UE switches to perform the radio link monitoring operation on the second reference signal, resetting all of or parts of enabled counting units, wherein the counting units comprise a radio link in-sync counter, a radio link out-of-sync counter and a radio link failure timer”, as claimed (claim 19, emphasis added).

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant's arguments filed 03/11/2022 have been fully considered. Regarding Claims 1, 3, 27, 32, see rejections above. Specifically, Da Silva teaches of being able to change measurement sources (reference signals) selected from one or more of first reference signals of a first type, and second reference signals of a second type. That is, in Da Silva, there can be multiple reference signals of a first type that can be changed to/used as the measurement source, not just between reference signals of different types.

	Regarding claims 9-10, 12, 19, 33-34, 36-37, see Allowable Subject Matter section above.


Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steve R Young whose telephone number is (571)270-7518. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory B Sefcheck can be reached on 571-272-3098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVE R YOUNG/Primary Examiner, Art Unit 2477